IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: REAPPOINTMENTS TO THE              : NO. 180
PENNSYLVANIA INTEREST ON                  :
LAWYERS TRUST ACCOUNT BOARD               : DISCIPLINARY RULES DOCKET
                                          :


                                       ORDER

PER CURIAM
      AND NOW, this 16th day of July, 2019, Barry M. Simpson, Esquire, Dauphin

County, and Markita Morris-Louis, Esquire, Philadelphia, are hereby reappointed as

members of the Pennsylvania Interest on Lawyers Trust Account Board for a term of three

years, commencing September 1, 2019.